Cite as 2013 Ark. 488

                SUPREME COURT OF ARKANSAS

                                                 Opinion Delivered   November 21, 2013
IN RE ARKANSAS ACCESS TO
JUSTICE COMMISSION




                                       PER CURIAM


       Honorable Robin Green, circuit judge, of Bentonville is appointed to the Arkansas

Access to Justice Commission for a three-year term to expire October 15, 2016. We thank

her for her willingness to serve on this important commission. Honorable Leon Jamison of

Pine Bluff, is reappointed to the Arkansas Access to Justice Commission for a three-year term

to expire October 15, 2016. We thank him for his continued service. We express our

gratitude to Honorable Jim Spears of Fort Smith for his years of valuable service to the

commission.

       HOOFMAN, J., not participating.